IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DAVID PAITSEL,                       §
                                       §   No. 131, 2019
        Defendant Below–               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
  STATE OF DELAWARE,                   §
                                       §   Cr. ID 1401007717 (K)
        Plaintiff Below–               §
        Appellee.                      §

                           Submitted: April 3, 2019
                           Decided:   April 4, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                    ORDER

      Upon consideration of the Rule to Show Cause and the appellant’s response,

it appears to the Court that:

      (1)    On March 25, 2019, the Court received David Paitsel’s notice of appeal

from a May 21, 2018 Superior Court sentence order for a violation of probation.

Under Supreme Court Rule 6, a timely notice of appeal from a sentence imposed on

May 21, 2018, should have been filed on or before June 20, 2018.

      (2)    The Clerk issued a notice directing Paitsel to show cause why his appeal

should not be dismissed as untimely. Paitsel filed a response to the notice to show

cause on April 3, 2019. In his response, Paitsel contends that he would have pursued
his appeal in a timely manner but he was under the impression his attorney was going

to file a motion to modify his sentence with the Superior Court.

       (3)     Time is a jurisdictional requirement. 1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective. 2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6. 3

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, the appeal cannot be considered. 4

       (5)     Here, there is nothing in the record to reflect that Paitsel’s failure to file

a timely notice of appeal is attributable to court-related personnel. Consequently,

this case does not fall within the exception to the general rule that mandates the

timely filing of a notice of appeal. Thus, the Court concludes that the appeal must

be dismissed.




1
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
  Del. Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 26(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Gary F. Traynor
                              Justice




                                       3